~ 24~ (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations



                                    UNITED STATES DISTRICT COUR
                                          SOUTHERN DISTRICT OF CALIFORNIA
             UNITED STATES OF AMERICA                                JUDGMENT IN A CRIMINAL CASE
                                                                     (For Revocation of Probation or Supervised Release)
                                                                     (For Offenses Committed On or After November 1, 1987)
                               V.
                   ULYSSES RAMOS (2)                                    Case Number:        13CR1240-L

                                                                     SERENA PREMJEE, FEDERAL DEFENDERS
                                                                     Defendant's Attorney
REGISTRATION NO.               38052298


THE DEFENDANT:
IZI admitted guilt to violation of allegation(s) No.       TWO (2)
                                                          ---"---'-----------------------
•    was found guilty in violation of allegation(s) No.   _____________                               after denial of guilty.

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                 Nature of Violation

              2                   nv26, Failure to remain in home confinement




    Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.

                                                                     October 31. 2019
                                                                     Date of Imposition of Sentence
AO 24'§'.D (CASO Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                ULYSSES RAMOS (2)                                                        Judgment - Page 2 of 2
CASE NUMBER:              13CR1240-L

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 TWENTY-FOUR (24) MONTHS




       Sentence imposed pursuant to Title 8 USC Section 1326(b).
 IZI   The court makes the following recommendations to the Bureau of Prisons:
          - Placement to facility with drug treatment program opportunities.
          - Upon completion of drug treatment programs, defendant to be considered for early release to
              reside in a Residential Reentry Center (RRC) for a period of up to 6 months.


 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant shall surrender to the United States Marshal for this district:
       •    at                              A.M.              on
                                                                   -------------------
       •     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
             as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on                                            to
                                                                              ----------------
 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL




                                                                                                           13CR1240-L
